People v Jennings (2017 NY Slip Op 00200)





People v Jennings


2017 NY Slip Op 00200


Decided on January 11, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 11, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
SANDRA L. SGROI
BETSY BARROS, JJ.


2015-02944

[*1]People of State of New York, respondent,
vFrederick D. Jennings, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Miller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the County Court, Suffolk County (Kahn, J.), dated March 19, 2015, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C, upon his consent. Assigned counsel has submitted a brief in accordance with Anders v California (368 US 738), in which he moves for leave to withdraw as counsel for the appellant.
ORDERED that the appeal is dismissed, without costs or disbursements; and it is further,
ORDERED that counsel's application for leave to withdraw as counsel is dismissed as academic, without costs or disbursements.
The appeal must be dismissed because no appeal lies from an order entered on the consent of the appellant (see CPLR 5511; People v Johnson, 142 AD3d 1061; People v Brown, 125 AD3d 1380; People v Dennis, 64 AD3d 760; People v Welch, 30 AD3d 392).
ENG, P.J., BALKIN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court